In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondo et al (US 2004/0264832 A1).
Regarding claim 1, Kondo discloses (Fig. 5; para. 0026 – 0033 and 0048 – 0050) an optical modulator (“The present invention relates to optical waveguide devices and travelling-wave optical modulators utilizing the same” at para. 0001) comprising (with reference to Fig. 5): 
a substrate 4 having an electro-optic effect (“… a flat plate-shaped main body 4 made of an electro-optic material with a thickness of 30 m or smaller” at para. 0008); 
“… the optical waveguides 5b, 5c are provided on the side of the first main face 4a of the main body 4” at para. 0030); and 
a traveling-wave electrode 7A-7C formed on the substrate 4 in order to modulate a light wave propagating through the optical waveguide 5b,5c (“… electrodes 7A to 7C provided on the side of the first main face 4a of the main body 4” in the Abstract; “The present invention further provides optical modulator with traveling-wave electrode having each of the optical waveguide substrates, wherein a voltage is applied on the electrode for modulating light propagating in the optical waveguide” at para. 0013, emphasis added), 
wherein the substrate 4 has a thickness of 30 m or lower (“… a flat plate-shaped main body 4 made of an electro-optic material with a thickness of 30 m or smaller” at para. 0008), 
a reinforcing substrate 22 that holds the substrate 4 through an adhesive layer 33A,25,33B interposed between the reinforcing substrate 22 and the substrate 4 is provided (as seen in Fig. 5), and 
the adhesive layer 33A,25,33B includes an air gap section 25 (which separates layer 33 into portions 33A and 33B) where no adhesive agent is present (“… adhesives 33A and 33B” at para. 0046; “… joining layers 33A and 33B are provided between the second main face 4d of the main body 4 and joining face 22a of the supporting body 22 so that the main body 4 and supporting body 22 are joined with each other … At the same time, an air layer 25 is formed under the main face 4d in regions where the optical waveguides 5b, 5c are formed. The air layer 25 functions as a low dielectric portion” at para. 0049; also para. 0058).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Yoshiwara et al (US 2010/0144924 A1).
Regarding claim 3, Kondo teaches that the substrate 4 should be adhered to, and separated from, the reinforcing substrate 22 by a medium that has a lower dielectric constant than that of the substrate and uses at least one of an adhesive material 33A,33B and a hollow/air volume 25 (as in Fig. 5; “… the low dielectric portion is an air layer. Further, in another embodiment, the low dielectric portion is made of an adhesive (examples of FIGS. 1 and 2). In this case, it is needed to use an adhesive having a dielectric constant lower than that of the electro-optic material” at para. 0042). While Kondo does not in the form of fine hollow particles dispersed in the adhesive, such adhesive materials are well known. For example, Yoshiwara discloses (e.g., Abstract; para. 0001, 0011, 0014, 0059 – 0070, 0076, and 0089) an adhesive material/composition (polymerizable resin composition) comprising a hollow/air volume in the form of fine hollow particles (sized 50 m or less; para. 0060) that are dispersed in an adhesive agent (cyclolefin monomer; para. 0013 and 0018). Yoshiwara expressly teaches that the adhesive material/composition can be configured to have a low dielectric constant. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive layer in Kondo can comprise, in accordance with the teachings of Yoshiwara, an adhesive agent and hollow fine particles dispersed therein. The motivation for such adhesive material is that it can both provide a low dielectric constant (as required by Kondo) and simplify the manufacturing process: a trench 22b in Fig. 5 would need to be formed/etched in the reinforcing substrate 22 so that the cross-section would like that in Fig .2 of Kondo. Advantageously, the presence of the voids in the hollow fine particles could provide a dielectric constant lower than that of the adhesive material 3 in Fig. 2 (which does not hollow particles) for the same filler/matric material (adhesive agent).           
As an aside and relevant comment, it is also noted that the adhesive composition of Yoshiwara, once cured/polymerized, can have a low coefficient of thermal expansion (in addition to a low dielectric constant), as stated by Yoshiwara (e.g., “If the polymerizable composition of the present invention is subjected to bulk polymerization and the resultant material is crosslinked, then a crosslinked body can be obtained … which achieves a good balance between a low dielectric constant and a low linear expansion coefficient” at para. 0014). A low coefficient of thermal expansion is also desired/preferred by Kondo (para. 0058). In this regard, Yoshiwara illustrates, but way of example but not limitation, samples of the adhesive material having a coefficient of thermal expansion below -6/K (examples 4 and 5 in Table 1, para. 0178) which generally may be within a range considered by Kondo.  
Regarding claim 2, Kondo teaches that a proportion of the air gap section (a total of the voids within the hollow particles) to an entirety of the adhesive layer can be 0.1% by volume to 80% by volume (“The content of the hollow particles in the polymerizable composition of the present invention is usually 0.1 to 80% by volume, preferably 0.5 to 60% by volume, more preferably 1 to 50% by volume, and especially preferably 5 to 40% by volume” at para. 0089) which at least overlaps with the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05). 
It is also noted that (i) the range limits depend on a particular application (e.g., a desired value of the dielectric constant, constituent ingredients in the mixture, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Kondo – Yoshiwara combination certainly recognizes the relative proportion of the air gap section as a result-effective parameter. 
Regarding claim 4, the Kondo – Yoshiwara combination considers that the hollow fine particle is any one of hollow silica and hollow alumina, or a mixture of two or more of the above components (“The inorganic element constituting the inorganic hollow particles includes at least one element Specific examples include silica (SiO.sub.2), alumina (Al.sub.2O.sub.3) …” at para. 0071 of Yoshiwara).
 Regarding claim 5, the Kondo – Yoshiwara combination considers that a (outer) surface of the hollow fine particles can be surface-modified with a surface treatment agent, e.g., to improve the coupling/bond strength of the adhesive material (“The hollow particles may be subjected to a surface treatment by a coupling agent .... Using hollow particles which have undergone such a surface treatment can control interfacial adhesion between the hollow particles and the resin obtained by polymerization of the cycloolefin monomer. As a result, improvements in the mechanical strength … can be expected” at para. 0076, emphasis added). 
Regarding claims 6 – 10, the Kondo – Yoshiwara combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 3, 4, 5, 5, and 5 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0263653 A1
US 2009/0290830 A1
US 2018/0200985 A1
US 5,698,615
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896